

114 SCON 8 IS: Expressing the sense of Congress that the United States Postal Service should issue a commemorative stamp honoring the 50th anniversary of the three civil rights marches from Selma, Alabama to Montgomery, Alabama that took place over the course of several weeks in March 1965.
U.S. Senate
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. CON. RES. 8IN THE SENATE OF THE UNITED STATESMarch 4, 2015Mr. Brown (for himself, Mr. Scott, Mrs. McCaskill, Mr. Whitehouse, Mr. Donnelly, Mr. Coons, Ms. Hirono, Mr. Sanders, Ms. Warren, Ms. Collins, Mrs. Capito, and Mr. Portman) submitted the following concurrent resolution; which was referred to the Committee on Homeland Security and Governmental AffairsCONCURRENT RESOLUTIONExpressing the sense of Congress that the United States Postal Service should issue a commemorative
			 stamp honoring the 50th anniversary of the three civil rights marches from
			 Selma, Alabama to Montgomery, Alabama that took place over the course of
			 several weeks in March 1965.
	
 Whereas, on March 7, 1965 Bloody Sunday, approximately 600 civil rights marchers, led by now-Representative John Lewis of the Student Nonviolent Coordinating Committee and Reverend Hosea Williams of the Southern Christian Leadership Conference, headed east out of Selma, Alabama, to the State Capitol in Montgomery, Alabama;
 Whereas the civil rights activists sought to protest discriminatory voter registration practices, and the shooting of Jimmie Lee Jackson, who was shot after protecting his mother and grandfather in a civil rights demonstration on February 18, 1965, in a restaurant in Marion, Alabama, and died eight days later on February 26, 1965;
 Whereas the nonviolent marchers were met and attacked with clubs, whips, police dogs, and tear gas carried by State troopers, local lawmen, and townspeople at the Edmund Pettus Bridge as they were leaving Selma;
 Whereas dozens of peaceful marchers were injured in the forced retreat by State troopers, local lawmen, and townspeople;
 Whereas images of innocent protestors brutally beaten and severely injured on March 7, 1965, remembered as Bloody Sunday, were depicted in television screens and in newspaper articles across the country;
 Whereas Bloody Sunday galvanized a generation of civil rights activists, and heightened support and awareness for the civil rights movement;
 Whereas, on March 9, 1965, two days later, Reverend Martin Luther King, Jr., led a nonviolent protest reportedly as many as 2,500 people before turning around after crossing the Edmund Pettus Bridge due to a barricade of State troopers;
 Whereas, on March 15, 1965, despite pressure from political figures, U.S. District Judge Frank M. Johnson, Jr., issued an injunction allowing the voting rights march from Selma to Montgomery to proceed, overturning then-Alabama Governor George Wallace’s prohibition of the protest;
 Whereas, on March 21, 1965, with the protection of U.S. Army troops and the Alabama National Guard, more than 3,000 people, led by Reverend Martin Luther King, Jr., set out from Selma to Montgomery, a 54-mile journey, marching an average of twelve miles a day along Route 80 and sleeping in fields;
 Whereas the nonviolent protestors safely reached the steps of the Alabama State Capitol on March 25, 1965, by which point their numbers had grown to 25,000, including many religious and community leaders of all denominations, races, and backgrounds;
 Whereas during these pivotal weeks, on March 17, 1965, and with the Selma protestors at the forefront, President Lyndon Johnson addressed a joint session of Congress, calling for Federal voting rights legislation to protect African-Americans from barriers that prevented them from voting;
 Whereas with the Nation captivated by the courage and conviction displayed by the civil rights activists, the United States Congress passed and President Lyndon B. Johnson enacted into law the landmark Voting Rights Act of 1965 on August 6, 1965; and
 Whereas issuing a postage stamp honoring the fiftieth anniversary of the civil rights marches is fitting and proper because the marches united our country and helped affirm the principle that all Americans shall be treated equally at the voting booths as guaranteed under the United States Constitution: Now, therefore, be it
	
 That it is the sense of Congress that— (1)the Postmaster General should issue a commemorative postage stamp honoring the 50th anniversary of the three civil rights marches from Selma, Alabama, to Montgomery, Alabama; and
 (2)such stamp should— (A)be issued in the denomination used for first-class mail up to 1 ounce in weight;
 (B)bear such illustration or picture as the Postmaster General determines; and (C)be placed in sale at such time and for such period as the Postmaster General determines.